Exhibit 10.36
 




RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
2014 OMNIBUS INCENTIVE PLAN
This Award Agreement (this "Restricted Share Agreement"), dated as of November
7, 2016 (the "Date of Grant"), is made by and between Brookdale Senior Living
Inc., a Delaware corporation (the "Company"), and Daniel A. Decker (the
"Participant").  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Brookdale Senior Living Inc. 2014 Omnibus Incentive Plan
(as amended and/or restated from time to time, the "Plan").  Where the context
permits, references to the Company shall include any successor to the Company.
1.          Grant of Restricted Shares.  The Company hereby grants to the
Participant 26,246 shares of Common Stock (such shares, the "Restricted
Shares"), subject to all of the terms and conditions of this Restricted Share
Agreement and the Plan.
2.          Lapse of Restrictions.
(a)          Vesting.
(i)          General.  Subject to the provisions set forth below, the Restricted
Shares granted pursuant to Section 1 hereof shall vest (and the restrictions on
transfer set forth in Section 2(b) hereof shall lapse) at such times (each, a
"vesting date") and in the amounts set forth below, subject to the continued
service of the Participant as a director or as an employee of the Company or one
of its Subsidiaries or Affiliates as of each such vesting date:
8,748 on December 31, 2017
8,749 on December 31, 2018
8,749 on December 31, 2019
Notwithstanding the foregoing, upon the occurrence of a Change in Control,
provided the Participant is providing service as a director or as an employee of
the Company or one of its Subsidiaries or Affiliates as of such date, the
restrictions on transfer set forth in Section 2(b) hereof with respect to the
Restricted Shares subject to vesting shall immediately lapse and such Restricted
Shares shall be fully vested effective upon the date of the Change in Control.
Notwithstanding anything herein to the contrary, no fractional shares shall be
issuable upon any vesting date.  With respect to all Restricted Shares, the
Participant shall be entitled to receive, and retain, all ordinary and
extraordinary cash and stock dividends which may be declared on the Restricted
Shares with a record date on or after the Date of Grant and before any
forfeiture thereof (regardless of whether a share later vests or is forfeited).
(ii)          Following Certain Terminations of Service.  Subject to the
following paragraph, upon such time that Participant's service both as a
director and as an employee of the Company has been terminated for any reason,
any Restricted Shares as to which the restrictions on transferability described
in this Section shall not already have lapsed shall be immediately forfeited by
the Participant and transferred to, and reacquired by, the Company without
consideration of any kind and neither the Participant nor any of the
Participant's

--------------------------------------------------------------------------------



successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such Restricted Shares.
Notwithstanding the foregoing or any provision hereof to the contrary: (i) in
the event that the Participant's service both as a director and as an employee
of the Company is terminated by death or Disability, the restrictions on
transfer with respect to the Restricted Shares normally subject to vesting at
the next vesting date shall immediately lapse and such Restricted Shares shall
be fully vested, with any remaining Restricted Shares being forfeited upon the
date of such termination; and (ii) in the event that the Participant's service
as a director has been terminated without Cause (as defined in the Plan) prior
to December 31, 2017 and the Participant's service as an employee of the Company
has been terminated prior to December 31, 2017 by death or Disability, by the
Company without Cause (as defined in the Plan) or by Participant for Good
Reason, then any Restricted Shares that are not vested as of the later to occur
of such termination dates shall vest.  For purposes of the foregoing, "Good
Reason" shall mean the occurrence prior to December 31, 2017, without the
express prior written consent of Participant, of any of the following
circumstances, unless such circumstances are fully corrected by the Company
within thirty (30) days following written notification by Participant (which
written notice must be delivered within sixty (60) days of the occurrence of
such circumstances and in any event no later than March 1, 2018) that
Participant intends to terminate Participant's employment for one of the
following reasons: (i) the failure by the Company to pay to Participant any
portion of Participant's retainer or salary within thirty (30) days following
the date such compensation is due; and (ii) Participant is assigned duties,
compensation or responsibilities that are materially and significantly reduced
with respect to the scope or nature his duties, compensation and/or
responsibilities immediately prior to such assignment.  Participant's right to
terminate employment for Good Reason must be exercised by Participant within
sixty (60) days following the initial existence of the condition that
constitutes Good Reason, otherwise Participant's right to terminate employment
for Good Reason shall be deemed to have been waived.
(b)          Restrictions.  Until the restrictions on transfer of the Restricted
Shares lapse as provided in Section 2(a) hereof, or as otherwise provided in the
Plan, no transfer of the Restricted Shares or any of the Participant's rights
with respect to the Restricted Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted.  Unless the Administrator
determines otherwise, upon any attempt to transfer Restricted Shares or any
rights in respect of Restricted Shares before the lapse of such restrictions,
such Restricted Shares, and all of the rights related thereto, shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind.
3.          Adjustments.  Pursuant to Section 5 of the Plan, in the event of a
change in capitalization as described therein, the Administrator shall make such
equitable changes or adjustments, as it deems neces-sary or appropriate, in its
discretion, to the number and kind of securities or other property (including
cash) issued or issuable in respect of out-standing Restricted Shares.
4.          Legend on Certificates.  The Participant agrees that any certificate
issued for Restricted Shares (or, if applicable, any book entry statement issued
for Restricted Shares) prior to the lapse of any outstanding restrictions
relating thereto shall bear the following legend
2

--------------------------------------------------------------------------------

          

(in addition to any other legend or legends required under applicable federal
and state securities laws):


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE (THE "RESTRICTIONS")
AS SET FORTH IN THE BROOKDALE SENIOR LIVING INC. 2014 OMNIBUS INCENTIVE PLAN AND
A RESTRICTED SHARE AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
BROOKDALE SENIOR LIVING INC., COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
5.          Certain Changes.  The Administrator may accelerate the date on which
the restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Participant's rights hereunder.
6.          Notices.  All notices and other communications under this Restricted
Share Agreement shall be in writing and shall be given by facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given three days after mailing or 24 hours after
transmission by facsimile to the respective parties, as follows:  (i) if to the
Company, at Brookdale Senior Living Inc., 111 Westwood Place, Suite 400,
Brentwood, TN 37027, Facsimile: (615) 564-8204, Attn:  General Counsel and (ii)
if to the Participant, using the contact information on file with the Company. 
Either party hereto may change such party's address for notices by notice duly
given pursuant hereto.
7.          Securities Laws Requirements.  The Company shall not be obligated to
transfer any Common Stock to the Participant free of the restrictive legend
described in Section 4 hereof or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended (the "Securities Act") (or any other federal
or state statutes having similar requirements as may be in effect at that time).
8.          No Obligation to Register.  The Company shall be under no obligation
to register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.
9.          Protections Against Violations of Agreement.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Shares by any holder
thereof in violation of the provisions of this Restricted Share Agreement will
be valid, and the Company will not transfer any of said Restricted Shares on its
books nor will any of such Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the
3

--------------------------------------------------------------------------------

          

satisfaction of the Company.  The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.
10.          Taxes.
(a)          If the Company is required to withhold tax upon the vesting of
Restricted Shares, the Participant shall pay to the Company promptly upon
request, and in any event at the time the Participant recognizes taxable income
with respect to such Restricted Shares (or, if the Participant makes an election
under Section 83(b) of the Code in connection with such grant), an amount equal
to the taxes the Company determines it is required to withhold under applicable
tax laws with respect to the Restricted Shares.  In lieu of paying such amount
to the Company, the Participant may satisfy the foregoing requirement by, on or
before the date such amount is due, either (i) electing to have the Company
withhold from delivery of Shares or other property, as applicable, or (ii) with
the approval of the Administrator, in its sole discretion, delivering already
owned unrestricted shares of Common Stock, in each case having a value equal to
the minimum amount of tax required to be withheld.  Such shares shall be valued
at their Fair Market Value on the date as of which the amount of tax to be
withheld is determined.  Fractional share amounts shall be settled in cash.
(b)          If the Company is not required to withhold tax upon the vesting of
Restricted Shares, the Participant shall be solely responsible for the payment
of any applicable taxes, including but not limited to, estimated taxes and
self-employment taxes, as well as any interest or penalties which may be
assessed, imposed or incurred with respect to such Restricted Shares.
(c)          The Participant may make an election under Section 83(b) of the
Code to recognize taxable income with respect to the Restricted Shares on the
Date of Grant.  The Participant shall promptly notify the Company of any such
election made pursuant to Section 83(b) of the Code.  A form of such election is
attached hereto as Exhibit A.


THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICI-PANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT'S BEHALF.
The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change.
11.          Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Restricted Share Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.
12.          Governing Law.  This Restricted Share Agreement shall be governed
by and construed according to the laws of the State of Delaware without regard
to its principles of conflict of laws.
4

--------------------------------------------------------------------------------

          

13.          Incorporation of Plan.  The Plan is hereby incorporated by
reference and made a part hereof, and the Restricted Shares and this Restricted
Share Agreement shall be subject to all terms and conditions of the Plan.
14.          Amendments; Construction.  The Administrator may amend the terms of
this Restricted Share Agreement prospectively or retroactively at any time, but
no such amendment shall impair the rights of the Participant hereunder without
his or her consent.  Headings to Sections of this Restricted Share Agreement are
intended for convenience of reference only, are not part of this Restricted
Share Agreement and shall have no effect on the interpretation hereof.
15.          Survival of Terms.  This Restricted Share Agreement shall apply to
and bind the Participant and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.
16.          Rights as a Stockholder.  The Participant shall have no right with
respect to Restricted Shares to vote as a stockholder of the Company during the
period in which such Restricted Shares remain subject to a substantial risk of
forfeiture.
17.          Agreement Not a Contract for Services.  Neither the Plan, the
granting of the Restricted Shares, this Restricted Share Agreement nor any other
action taken pursuant to the Plan shall constitute or be evidence of any
agree-ment or understanding, express or implied, that the Participant has a
right to continue to provide services as an officer, director, employee,
consultant or advisor of the Company or any Subsidiary or Affiliate for any
period of time or at any specific rate of compensation.
18.          Authority of the Administrator.  The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Share Agreement.  The determination of the Administrator as to any such matter
of interpretation or construction shall be final, binding and conclusive.
19.          Representations.  The Participant has reviewed with the
Participant's own tax advisors the Federal, state, local and foreign tax
consequences of the transactions contemplated by this Restricted Share
Agreement.  The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The
Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contem-plated by this Restricted Share Agreement.
20.          Severability.  Should any provision of this Restricted Share
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this Restricted Share Agreement, the balance of which shall
continue to be binding upon the parties hereto with any such modification (if
any) to become a part hereof and treated as though contained in this original
Restricted Share Agreement.  Moreover, if one or more of the provisions
contained in this Restricted Share Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, in lieu of severing such unenforceable provision, such
5

--------------------------------------------------------------------------------

 
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such
determination by such judicial body shall not affect the enforceability of such
provision or provisions in any other jurisdiction.
21.          Acceptance.  The Participant hereby acknowledges receipt of a copy
of the Plan and this Restricted Share Agreement.  The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.


[Signature Page to Follow]
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement as of the day and year first above written.



   
BROOKDALE SENIOR LIVING INC.
                     
By:
/s/ T. Andrew Smith
     
Name:
T. Andrew Smith
     
Title:
President and Chief Executive Officer
                     
Daniel A. Decker
             
/s/ Daniel A. Decker
     
Participant
 









7

--------------------------------------------------------------------------------

 
NOTE:  Should you wish to make an election under Section 83(b), please contact
the
Compensation Department


EXHIBIT A
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:


1.          The name, address, taxpayer identification number and taxable year
of the undersigned are as follows:


NAME OF
TAXPAYER: ______________________________________________________________________


NAME OF
SPOUSE: _________________________________________________________________________


ADDRESS: ________________________________________________________________________________


IDENTIFICATION NO. OF
TAXPAYER: __________________________________________________________


IDENTIFICATION NUMBER OF
SPOUSE: ________________________________________________________


TAXABLE
YEAR: ___________________________________________________________________________


2.          The property with respect to which the election is made is described
as follows:


_______ shares of Common Stock, par value $.01 per share, of Brookdale Senior
Living Inc. ("Company").


3.          The date on which the property was transferred is: ________________,
20__.


4.          The property is subject to the following restrictions:


The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions in such agreement.


5.          The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:  $ ______________.


6.          The amount (if any) paid for such property is:  $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________, 20__                                            
___________________________________________
Taxpayer
 
The undersigned spouse of taxpayer joins in this election.


Dated: _________________, 20__                                            
___________________________________________
Spouse of Taxpayer